 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COURTNEY JEROME CROSBY,                            No. 2:18-cv-1848 JAM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    R. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. On July 16, 2019, plaintiff dismissed his claims against

19   defendants Nuñez and Aguilar pursuant to Federal Rule of Civil Procedure 41(a). Plaintiff did

20   not provide a reason for dismissing those defendants and he was not required to.

21          On August 7, 2019, plaintiff filed a motion seeking leave to file an amended complaint.

22   In the motion, plaintiff asserts he seeks to revive claims against Nuñez and Aguilar. Plaintiff

23   asserts that the reason he dismissed Nuñez and Aguilar was because he did not exhaust available

24   administrative remedies with respect to his claims against them prior to filing his complaint.

25   Since he did exhaust administrative remedies with respect to his claims before submitting his

26   amended complaint, plaintiff believes his claims against Nuñez and Aguilar should be reinstated.

27          Under 42 U.S.C. § 1997(e)(a), “[n]o action shall be brought with respect to prison

28   conditions under section 1983 of this title, . . . until such administrative remedies as are available
                                                         1
 1   are exhausted.” This being the case, plaintiff cannot cure his failure to exhaust during an action

 2   with respect to claims accruing before the action was initiated as exhaustion must occur before an

 3   action is “brought.” See McKinney v. Carey, 311 F.3d 1198, 1200-01 (9th Cir. 2002).

 4   Accordingly, plaintiff has not demonstrated any cause for granting leave to amend.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. Plaintiff’s motion for leave to file an amended complaint (ECF No. 36) is denied;

 7           2. Plaintiff’s first amended complaint (ECF No. 38) is stricken; and

 8           3. Defendant Nava and Valencia’s motion to strike plaintiff’s amended complaint (ECF

 9   No. 39) is denied as moot.

10   Dated: September 27, 2019
                                                      _____________________________________
11
                                                      CAROLYN K. DELANEY
12                                                    UNITED STATES MAGISTRATE JUDGE

13

14

15   1
     cros1848.mta
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
